Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-7 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costigan et al. (U.S. Patent No. 9,935,953), provisional date of November 6, 2012.

claim 1, Costigan et al. teaches an authentication system comprising: an authentication server configured to perform an authentication procedure for an online service server and a mobile authentication application installed on a mobile device to perform an authentication procedure for a connection terminal connected to the online service server (fig. 1, ref. num 7 and 12), wherein the authentication server generates a service authentication code in response to a service request of a user to the online service server through the connection terminal (col. 9, lines 5-11), transmits the service authentication code to the online service server such that the online service server discloses the service authentication code on a service screen (col. 8, lines 40-59 and col. 10, line 65 through col. 11, line 3), performs PKI(Public Key Infrastructure)-based encryption (col. 9, line 60 through col. 10, line 3), and transmits an encrypted service authentication code or an encrypted service authentication code-related value to the mobile authentication application to enable the user to verify the service authentication code through a screen of the mobile authentication application (col. 9, lines 47-59).

Regarding claim 2, Costigan et al. teaches wherein the authentication server receives account information of the user transmitted by the connection terminal from the online service server, and encrypts the generated service authentication code or the service authentication code-related value using any one of a public key previously allocated corresponding to the account information of the user and a server private key of the authentication server, wherein the mobile authentication application decrypts the encrypted service authentication code or the encrypted service authentication code-related value which is received using any one of a secret key used corresponding to the account information of the user and a public key previously allocated corresponding to the authentication server, and discloses the service authentication code through a screen of the application to perform 

Regarding claim 3, Costigan et al. teaches wherein the service authentication through the verification of the service authentication code is implemented in integrated with a FIDO (Fast Identity Online)-based authentication method (col. 9, lines 5-11).

Regarding claim 4, Costigan et al. teaches wherein the mobile authentication application generates a user authentication value according predetermined conditions and transmits a generated user authentication value to the authentication server when the service authentication through the verification of the service authentication code has been completed, wherein the authentication server generates an authentication value for verification using a same generation condition as a generation condition of the user authentication value, performs user authentication by performing comparison of the received user authentication value with the authentication value for verification, and transmits a result of the authentication performance to the online service server (col. 9, lines 5-25).

Regarding claim 5, Costigan et al. teaches wherein the authentication server generates the service authentication code according to predetermined conditions by using corresponding service-related information received from the online service server, wherein the service-related information is disclosed along with the service authentication code through the service screen of the online service server and a screen of the mobile authentication application (col. 9, lines 37-46).

Regarding claim 6, Costigan et al. teaches wherein, when authentication purpose is connection authentication, the service-related information includes at least one of a web address of the service 

Regarding claim 7, Costigan et al. teaches wherein, when authentication purpose is contact authentication, the service-related information includes at least one of a contract name, a contract number, contractor, covenantee, and content values of the contract (col. 9, lines 13-67).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433